Citation Nr: 1614099	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD), status post arthroscopy, with painful limited motion.  

2.  Entitlement to a rating in excess of 10 percent for right knee DJD, status post arthroscopy, with instability.  

3.  Entitlement to a rating in excess of 10 percent for left knee DJD, status post arthroscopy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In the August 2015 VA Form 646, the Veteran's representative asserted that the evidence of record did not accurately reflect the Veteran's current level of disability and requested a remand to provide the Veteran a contemporaneous examination.  The Veteran was last afforded a VA knee examination in February 2008.  At that time, the examiner noted that the Veteran's knee disabilities were treated with physical therapy and Ibuprofen, that the Veteran did not need any assistive devices, and that his bilateral knee disabilities did not interfere with his daily activities.  

VA treatment records subsequent to the February 2008 examination indicate       that the Veteran was provided a right knee brace in March 2008, that he reported increased left knee pain and instability, that his pain was no longer controlled with Ibuprofen, and that he was prescribed Mobic and Tylenol 3, in part for knee pain.  Additionally, in May 2009 and September 2010 letters, the Veteran reported that  his bilateral knee disabilities had worsened, that he had decreased mobility, and increased crepitus and swelling.  As the evidence of record indicates the Veteran's bilateral knee disabilities may have worsened since the February 2008 examination, the Board finds that remand for a contemporaneous VA knee examination is warranted.

Additionally, the evidence of record suggests there are outstanding private and VA treatment records that may be relevant to the Appellant's claims.  Specifically, the record indicates that the Veteran receives ongoing treatment through VA, private health care providers, and TRICARE.  Therefore, on remand, such records should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since April 2015.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, including any primary care providers, orthopedists, or physical therapists, which have treated him for his knee symptoms.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the appellant and his representative should be notified of such.

3.  Afford the Veteran a VA knee examination to assess the current severity of his service-connected right and   left knee disabilities.  The examiner should review the Veteran's electronic claims folder and should perform any indicated diagnostic studies, to include range of motion studies.  All symptomatology associated with the Veteran's knee disabilities should be reported.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




